UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports under Sections 13 and 15(d) of the Securities Exchange Act of 1934. 333-145491-01 333-145491 Commission File Numbers CATERPILLAR FINANCIAL ASSET TRUST 2007-A CATERPILLAR FINANCIAL FUNDING CORPORATION (Exact name of Registrants as specified in its charter) The Bank of New York (Delaware) Attn:Corporate Trust Administration 100 White Clay Center Route 273 Newark Delaware19711 Phone: (302) 283-8905 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) ClassA-1 5.67225% Asset Backed Notes ClassA-2a 5.40% Asset Backed Notes ClassA-2b Floating Rate Asset Backed Notes ClassA-3a 5.34% Asset Backed Notes ClassA-3b Floating Rate Asset Backed Notes ClassB 6.18% Asset Backed Notes (Title of each class of securities covered by this form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a) (1) (i) o Rule 12h-3(b) (1) (i) x Rule 12g-4(a) (1) (ii) o Rule 12h-3(b) (1) (ii) o Rule 12g-4(a) (2) (i) o Rule 12h-3(b) (2) (i) o Rule 12g-4(a) (2) (ii) o
